Title: To Benjamin Franklin from Dumas, 22 June 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 22e. Juin 1780.
Quelle funeste nouvelle nous venons de recevoir. Charlestown pris; & toute la Garnison (6000 h.) prisonniere. Cette derniere circonstance est pire que la perte de la Ville. Il auroit mieux valu abandonner celle-ci; & avec les 6000 h. empêcher l’ennemi de pénétrer dans le pays qu’on auroit par-là sauvé & conservé: au lieu que le voilà exposé aux courses de l’ennemi; & les Etats Unis privés de la quote part que cette riche Province fournissoit à la Caisse commune. Mais à quoi servent d’inutiles regrets? Si ce n’est à augmenter la douleur de ce fatal évenement, qui consterne tous nos amis ici, nuit au crédit de l’Amérique, & releve celui de l’ennemi. J’en suis malade, & ne trouve de soulagement qu’à mêler ma douleur avec la vôtre. Je me persuade néanmoins, que ce coup ne sauroit changer la destinée de l’Amérique, & que finalement l’ennemi restera la dupe de l’histoire. Le gd. F——r, qui s’est adouci à mon égard, & que j’ai déjà visité 2 ou 3 fois, est aussi de ce sentiment.
Pour faire voir que ce coup n’abat point les Américains, ni leur serviteur ici, J’ai porté aujourd’hui copie de votre Lettre aux Armateurs, & de celle à l’Amirauté de Cherbourg au G—— P—— avec cette courte Lettre.
“M. Les 2 pieces ci-jointes m’ont été envoyées de Passy, pour en faire l’usage que je croirai convenable ou nécessaire. Je les crois dans le cas de devoir être communiquées à V. E., & de ne pouvoir que Lui être agréables, puisqu’elles interessent les sujets de cette République. Je suis avec un profond respect, &c.”— (Le tout sous un couvert cacheté que j’ai laissé à son Domestique.) Le gd. F——r & notre Ami approuvent cette démarche. Notre ami est fort affecté du malheur de Charlestown. Je l’ai rassuré tant que j’ai pu sur les suites. Je ne saurois me rendre raison de cette catastrophe, qu’en supposant qu’il y a eu de la trahison.
J’attends de votre réponse, Monsieur, quelque beaume pour la plaie qui saignera jusque-là. Je suis, dans le malheur comme dans le bonheur, Monsieur, avec le plus respectueux attachement Votre très humble & très obéissant serviteur
Dumas

Passy à Son Exc. M. Franklin
 
Notation: Dumas la haie Juin 22. 80.
Addressed: A Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-unis / &c. / Passy./.
